DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election with traverse of Group I (Claims 1-9) filed on 12/07/20 is acknowledged. The traversal is on the grounds that the many features of Groups I and III are mostly similar, therefore it is not of any undue burden to the Office. This is not found persuasive because the examiner has established a prima facie case, filed on 10/7/20, that the inventions of Groups I & III under MPEP § 806.05(f) [Correction of typographical error 806.05(e)] are restricted according to the one way restriction where the limitations “drying and/or curing the via fill ink” of Claim 1 (Group I) are missing from Claim 16 (Group III).
In accordance with MPEP § 803, the examiner has demonstrated that the inventions of Groups I to III are each independent or distinct as claimed (filed on 10/7/20) and a serious burden would be placed on the examiner. Furthermore, the Restriction is processed with regards to the limitations of the Claims and it appears that the applicants assert the Claimed Invention in view of the Specification, by reading the Specification into the Claims.
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Groups. 

An Office Action on the merits of Claims 1-9 now follows.

Specification
The disclosure is objected to because of the following informalities:
The following title is suggested: “Method of forming laminate structures with hole plugs” in order to clarify the elected and claimed invention.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshio et al (JP2008103).
Regarding claim 1, Yoshio et al teach a method of manufacturing multilayer printed wiring board with hole plug, comprising:
forming a laminate structure (Fig. 4a, 17) including at least a dielectric layer (14) and a first conductive foil (16) on a first side (Bottom 14) of the dielectric layer, the dielectric layer including a second side (Top 14) opposite from the first side 
forming a blind hole (Fig. 4c, 18) with a trimmed bottom corner in the laminate structure, the blind hole extending through the dielectric layer (14) toward the first conductive foil (16) from the second side of the dielectric layer, the blind hole including a hole depth to hole diameter aspect ratio of less than twenty (20) to one (1), as the depth is 5-50 microns (Para. 0025) and the hole diameter is 30-200 microns (Para. 0018) which can have an aspect ratio of 5/200 or 1/40 that is less than twenty to one; 
disposing via fill ink (19) in the blind hole; and 
drying and/or curing (Para. 0009; Para. 0022, lines 4-9) the via fill ink to form a hole plug, as the limitations “drying” and “curing” by heat a paste is viewed to be the same [per MPEP 2111]. 
Regarding claim 2, Yoshio et al teach forming the laminate structure to further include a second conductive foil (15) on the second side (Top 14) of the dielectric layer, wherein the second conductive foil is pierced by the blind hole (18). 
Regarding claim 3, Yoshio et al teach incorporating the laminate structure into a multilayer printed circuit board, by adding additional conductive layers and substrate to the laminate structure (Para. 0017, 0038). 
Regarding claim 7, Yoshio et al teach that the first conductive foil (16) has a thickness of 12 ounce or less, 2 ounce or less, or 1 ounce or less as the first conductive foil or layer (16) has a thickness between 5 and 50 microns (Para. 0026) while a copper ounce (oz) is equivalent to 35 microns (Applicants’ Spec., Para. 0033). 
Regarding claim 8, Yoshio et al teach that the dielectric layer has a thickness of . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Yoshio et al in view of Bae (US 8,846,444).
Regarding claim 6, Yoshio et al teach a method of manufacturing multilayer printed wiring board including the filled conductive paste (19) in the blind hole (18) by screen printing (Page 10, paragraph 0043), which reads on applicants’ claimed invention; except for depositing the via fill ink by vacuum technique.
Bae teaches a method of manufacturing a semiconductor package by filling a via hole by vacuum technique or screen printing or many other techniques (Col. 5, lines 28-35), in order to achieve and obtain a variety of techniques for filling the blind hole.
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of Yoshio et al by applying the vacuum technique or screen printing or many other techniques, as taught by Bae, in order to achieve and obtain a variety of techniques for filling the blind hole.

Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Yoshio et al in view of Su et al (US 9,900,978).
Regarding claim 6, Yoshio et al teach a method of manufacturing multilayer printed wiring board including the via fill ink of filled conductive paste (19) in the blind hole (18), which reads on applicants’ claimed invention; except for having the via fill ink made of a plating resist or a material that prevents metal plating.
Su et al teach a method of manufacturing printed circuit boards with complete elimination of a short-line effect (Fig. 5C, 1 or Fig. 10; Abstract) by having a via fill ink (Fig. 8, 60) made of a plating resist or a material that prevents metal plating of a target prepreg (100) to be laminated in a multilayer PCB structure (1) with partial plated through hole (13), in order to avoid the attenuation of the electrical signal while eliminating the short-line effect, thus ensuring the integrity of the electrical signal (Col. 9, lines 5-8).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of Yoshio et al by applying the PCB manufacturing method with a laminated layer of via filled with plating resist to be integrated into a multilayer PCB structure, as taught by Su et al, in order to avoid the attenuation of the electrical signal while eliminating the short-line effect, thus ensuring the integrity of the electrical signal.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568.  The examiner can normally be reached on Mo-Fr: 8AM-42PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






March 12, 2021